Citation Nr: 0634943	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as post-traumatic stress disorder(PTSD), 
and diagnosed as anxiety disorder.

2.  Entitlement to a disability rating in excess of 20 
percent for the residuals of a shell fragment wound (SFW) to 
the left bicep with injury to muscle group V. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1942 to December 1945; June 1946 to June 1949; and, August 
1949 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In December 2005, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in January 2006.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The case was previously before the Board in February 2006, 
when the issues remaining on appeal were remanded for 
examination of the veteran and medical opinions.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran served in combat during World War II and was 
wounded in action.

2.  The veteran has a current diagnosis of anxiety disorder 
with symptoms consistent with the PTSD symptoms of 
nightmares, flashbacks, and hyper-arousal.

3.  The record shows the veteran is right handed, making his 
left arm is his minor upper extremity.

4.  The veteran has moderately severe injury to Muscle Group 
V, with no resulting functional disability as a residual of 
the gunshot wound to his left arm.


CONCLUSIONS OF LAW

1.  An anxiety disorder was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1154(b) (West 2002);  
38 C.F.R. § 3.303,  3.304(f)(2006).  

2  The criteria for an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the left arm (minor), 
Muscle Group V, have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.56, 
4.71a, 4.73, Diagnostic Codes 5201, 5206, 5207, 5213 and 5305 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
September 2003, and February 2006  satisfied the duty to 
notify provisions.  The veteran's service medical records, 
and VA medical records have been obtained; he has been 
accorded several VA Compensation and Pension examinations.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein. 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions and hearing testimony; his service medical 
records; VA medical records; and, VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the veteran's claim for service connection for a psychiatric 
disorder, and his claim for an increased rating.  

II.  Service connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relation-ship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran specifically claims entitlement to service 
connection for PTSD.  Service connection for post traumatic 
stress disorder requires: (1) medical evidence establishing a 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

The veteran served in combat during World War II.  His 
personnel records reveal that he was awarded the Combat 
Infantryman's Badge.  He was also awarded the Silver Star 
Medal for heroism in combat and was awarded the Purple Heart 
for being wounded in action.  It is an absolute fact that the 
veteran engaged in combat during service and was subjected to 
stressors commensurate with such service.  The difficulty 
with the veteran's claim for PTSD is that he does not have a 
current diagnosis of the disability.  In October 2003, a VA 
psychiatric examination of the veteran was conducted.  The 
examiner did not indicate that the veteran suffered from any 
psychiatric disability.  At his December 2005 hearing before 
the undersigned Veterans Law Judge, the veteran admitted that 
he had not been diagnosed with PTSD.

In July 2006, another VA examination of the veteran.  The 
examiner reviewed the veteran's medial and military history 
along with his present complaints of psychiatric symptoms.  
After full examination, the examiner indicated that the 
veteran did not meet the current diagnostic criteria for a 
diagnosis of PTSD.  However, a diagnosis of anxiety disorder 
and dementia were made.  Furthermore, the examiner stated 
that the anxiety symptoms were nightmares, flashbacks, and 
hyper-arousal which were "consistent with PTSD."  This 
indicates that the specific symptoms of the veteran's anxiety 
disorders are related to, the stressors experienced by the 
veteran during his combat service.  While a diagnosis and a 
grant of service connection for PTSD are not warranted 
because of a lack of a diagnosis of the disorder, service 
connection for anxiety disorder is warranted because the 
medical evidence of record relates it to the veteran's 
inservice combat stressors.  Accordingly, service connection 
for anxiety disorder is granted.   

III.  Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

A review of the veteran's medical history related to the 
wound to his left arm is necessary in the present case.  At 
the July 2006 VA examination, the examining physician noted 
that the veteran objected to his would being referred to as a 
"shell fragment wound."  The veteran stated that he 
incurred a "gunshot wound" to the left bicep which was of 
the "through and through" type.  However, the veteran then 
referred to a variety of fragments through out the area of 
the wound.  Review of the veteran's service medical records 
reveals varying descriptions of the wound.  Records 
contemporaneous with the wound dated in December 1944 reveal 
that the veteran was wounded in action by a high explosive 
shell wound with penetrating wounds to the left arm, left 
chest wall, scalp and both thighs.  The wounds were described 
as "penetrating" and were treated with debridement.  In 
December 1945, separation examination of the veteran was 
conducted at the end of his first period of active service.  
The examination report describes the would as a gunshot wound 
to the left upper arm and shell fragment wounds to the left 
chest.  The narrative indicates that the veteran had weakness 
of grip strength of the left hand but good motion of the 
shoulder and elbow.  Some atrophy of the left arm musculature 
was also noted and there was some neurologic impairment 
noted.  However, the neurologic symptoms subsided because 
they are not mentioned on the December 1952 separation 
examination report from the veteran's separation from his 
third, and final, period, of active military service.  

The veteran's VA treatment records have been obtained.  They 
generally show treatment for disabilities unrelated to the 
veteran's service-connected wound of the left bicep.  

In October 2003, a VA examination of the veteran was 
conducted.  The veteran primarily had complaints of left 
finger pain and difficulty holding things in that hand.  
Physical examination reveled some diminished sensation of the 
fingers of the left hand but wrist, elbow, and shoulder 
movement was essentially normal and free of pain.  The 
examining physician indicated that osteoarthritic changes 
involving the hands and fingers were the cause of his current 
complaints and not the service-connected wound residuals.  

In July 2006, the most recent VA examination of the veteran 
was conducted.  The examination report reveals that the 
examining physician made a thorough review of the veteran's 
medical history including his service medical records.  The 
veteran denied neurovascular impairment of the left arm and 
he indicated that the neurologic symptoms noted shortly after 
his wound had essentially resolved.  The veteran was noted to 
be right handed.  He reported occasional pain and weakness in 
the left arm but denied any stiffness, swelling, heat, 
instability, locking, or fatigability.  Physical examination 
revealed the residual wound scars but no tenderness, tendon 
damage, or bone damage.  The left bicep muscles were 
atrophied when compared to the right side, but were noted to 
move the veteran's elbow joint through the normal range of 
motion with no evidence of discomfort or lack of endurance.  
Ranges of motion of the upper extremities were essentially 
normal and equal bilaterally with the exception of elbow 
flexion from 0 to 110 degrees on the left and 0 to 125 
degrees on the right.  The diagnosis was approximately 40 
percent muscle tissue loss of the left bicep, when compared 
to the right, as a residual of the wound during service.  
There were no current neurovascular residuals of the service-
connected wound.  The examining physician indicated that the 
service-connected disability resulted in no functional 
impairment and that the complaints of hand pain and grip 
strength problems were related to nonservice-connected 
osteoarthritis of the hands.  

The disability under consideration is the residuals of a left 
arm gunshot wound with a resultant muscle injury, which been 
evaluated since the original effective date of the grant of 
service connection under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5305, for impairment to Muscle Group V.  
Under this diagnostic code, Muscle Group V specifically 
contemplates the flexor muscles of the elbow, including the 
biceps, brachialis, and brachioradialis.  The function of 
these muscle groups is listed as elbow supination (long head 
of biceps as stabilizer of the shoulder joint), and flexion 
of the elbow.  Where the muscle injury affects a nondominant 
extremity, Diagnostic Code 5303 provides for the assignment 
of a noncompensable (0 percent) evaluation for impairment 
that is "slight," 10 percent rating with respect to 
"moderate" impairment; 20 percent rating for "moderately 
severe" injury; and maximum 30 percent rating for "severe" 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5305 (2006).

The general regulations governing the evaluation of muscles 
disabilities provide that a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each muscle group affected.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, weakness, pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

Additionally, the criteria noted below are provided for 
purposes of classification of disabilities resulting from 
muscle injuries as slight, moderate, moderately severe, or 
severe.

A moderately severe muscle injury is defined as a "through 
and through" or deep penetrating wound by either a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Other factors taken into 
consideration as to what will constitute this level of 
impairment, involve the medical history and complaints 
related to the muscle injury, and include service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound.  Also relevant 
is a record of consistent complaints of cardinal signs and 
symptoms of muscle disability (as listed above, in accordance 
with 38 C.F.R. § 4.56(c)), and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings that correspond to moderately severe impairment, 
consist of any entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups; indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; and tests of strength and 
endurance compared with the sound side that demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56 (d)(3).

A severe muscle injury requires a through-and-through or deep 
penetrating wound due to a high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intramuscular binding and scarring.  With regard to 
medical history and complaints, there should also be evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and a record of consistent complaints of 
cardinal signs and symptoms of muscle disability, but one 
that is worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  As for relevant objective 
manifestations, it should be considered whether there are 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in the missile track; palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
wound area; the muscles swell and harden abnormally in 
contraction; or tests of strength, endurance or coordinated 
movements in comparison to the corresponding muscles of the 
uninjured side, indicate severe impairment of function.  
Additionally, if present, the following are also signs of 
severe muscle disability -- x-ray evidence of minute multiple 
scattered foreign bodies that indicates intramuscular trauma 
and explosive effect of the missile; adhesion of scars to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56 (d)(4).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected residuals of a SFW to the left  
to the left bicep with injury to muscle group V.  The 
evidence of record reveals that the veteran's wound residuals 
have been essentially static for over half a century.  He had 
a penetrating wound to the left arm which resulted in muscle 
injury.  This is by definition a moderately severe injury of 
the minor extremity and warrants the assignment of a 20 
percent disability rating.  38 C.F.R. § 4.73, Diagnostic Code 
5305 (2006).  There is no evidence of any functional 
impairment or limitation of motion of the left arm which 
would warrant the assignment of a disability rating in excess 
of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5206, 5207, 5213 (2006).  The veteran's complaints of hand 
pain and reduction of grip strength are not related to the 
service-connected wound residuals by the medical evidence of 
record.  Accordingly, and increased rating for the veteran's 
service-connected residuals of a SFW to the left  to the left 
bicep with injury to muscle group V must be denied.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability rating above.  The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  This has been accomplished in the present 
case with the assignment of a 20 percent disability rating.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for an increased rating 
for the veteran's service-connected muscle injury, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an anxiety disorder.

A disability rating in excess of 20 percent for the residuals 
of a SFW to the left bicep with injury to muscle group V is 
denied.



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


